DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 recite “a preset maximum required braking pressure P_ MAX” and “a maximum pedal simulator pressure P_ SIM MAX”.  Parent claims 1 and 10 have been amended to require both “a preset maximum required braking pressure P_ MAX” and “a maximum pedal simulator pressure P_ SIM MAX”.  it is not clear if “a preset maximum required braking pressure P_ MAX” and “a maximum pedal simulator pressure P_ SIM MAX” are the same as those of claims 1 and 10  or different pressures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walenty (US# 5558409) in view of Daniels et al (US# 2014/0375144).
Walenty et al disclose a control apparatus or corresponding method including; a pedal stroke sensing unit 100 configured to sense a pedal stroke of a brake pedal (step 210); a pedal simulator pressure sensing unit 100 configured to sense pressure (step 212) of a pedal simulator 12 that provides a reaction force in response to a stepping force of the brake pedal; and a control unit 100 configured to apply different computation methods by selectively utilizing a pedal stroke sensed by the pedal stroke sensing unit and pedal simulator pressure sensed by the pedal simulator pressure sensing unit at a plurality of stages defined while the brake pedal is pressed and released (step 214), and decide required braking pressure P which is required for braking the vehicle.  Note col 6, lines 1-16 indicates the motor position control (figure 3b) provides the desired brake pressure (decided brake pressure).  Col. 5, lines 16-45 and 8, lines 20-38 suggest different methods of computation to provide accuracy at small depressions and proper determination at more severe depressions.  The plurality of stages comprise a first stage in which the pedal stroke is equal to or less than a preset first reference pedal stroke (limit of position sensors range) and a second stage in which the pedal stroke exceeds the first reference pedal stroke (Col. 8, lines 31-36); at the first stage, the control unit decides the required braking pressure by applying the pedal stroke sensed by the pedal stroke sensing unit to preset stroke-pressure relation information (Col. 8, lines 24-31 suggest providing a value that is directly proportional to the pedal position for the initial range which necessarily requires information in the form of a coefficient of proportionality).   Walenty further detects a pedal simulator pressure via sensor 30 which corresponds to the required braking pressure as broadly claimed.  Walenty lacks the disclosure of the control unit deciding the required braking pressure P in consideration of a preset maximum required braking pressure P_ MAX, and a maximum pedal simulator pressure P_ SIM MAX as a pedal simulator pressure corresponding to the maximum required braking pressure P_MAX.   Daniels et al disclose a similar braking system and further teach setting a required brake pressure with consideration of a maximum pressure the system should attain thereby protecting the system against possible damage.  [0030].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use limits for the required maximum required braking pressure and corresponding simulator pressure of Walenty to prevent overpressures and damage, as taught by Daniels et al, thereby improving the durability of the system and preventing failure.
Allowable Subject Matter
Claims 5-9 and 14-18  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK